IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

EVA HELEN CANNIE,                       NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D17-0944

STATE OF FLORIDA,

      Respondent.

___________________________/

Opinion filed December 6, 2017.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.
Steven B. Whittington, Judge.

Eva Helen Cannie, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of habeas corpus is dismissed as unauthorized. See Logan

v. State, 846 So. 2d 472 (Fla. 2004). In light of the dismissal, the motion, filed on

October 23, 2017, is denied.

WOLF, LEWIS, and M.K. THOMAS, JJ., CONCUR.